752 So. 2d 1225 (2000)
Dennis M. LEWIS, M.D., Appellant,
v.
Marieann BONDY and John K. Bondy, Appellees.
No. 1D99-412.
District Court of Appeal of Florida, First District.
February 16, 2000.
S. William Fuller, Jr. and Alan R. Horky of Fuller, Johnson & Farrell, P.A., Tallahassee, for Appellant.
Sharon H. Proctor, Avon Lake, Ohio, for Appellees.
PER CURIAM.
In this appeal we uphold the trial court's determination that the appellees are entitled to an attorney's fee award under section 768.79, Florida Statutes. However, on cross-appeal we conclude that the court should have considered the applicability of a contingency risk multiplier in connection with the attorney's fee award. See Pirelli Armstrong Tire v. Jensen, 752 So. 2d 1275 (Fla. 2d DCA 2000); Garrett v. Mohammed, 686 So. 2d 629 (Fla. 5th DCA 1996), rev. denied, 697 So. 2d 510 (Fla. 1997); Collins v. Wilkins, 664 So. 2d 14 (Fla. 4th DCA 1995), rev. denied, 670 So. 2d 937 (Fla.1996). We also conclude that the court should have awarded the full amount of costs taxable under section 57.041, Florida Statutes, rather than limiting this award to costs incurred after the proposed settlement. See Lieff v. Sandoval, 726 So. 2d 335, n. 2 (Fla. 3d DCA), rev. denied, 740 So. 2d 528 (Fla.1999). The appealed order is therefore reversed and the case is remanded.
ALLEN, WEBSTER and BROWNING, JJ., CONCUR.